


EXHIBIT 10.22

 

FIRST AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (“First
Amendment”), dated as of December 17, 2008, by and among GLOBALSTAR, INC., a
Delaware corporation (the “Borrower”), the lenders who are or may become a party
to this Agreement (collectively, the “Lenders”), and THERMO FUNDING COMPANY LLC,
as Administrative Agent.

 

STATEMENT OF PURPOSE

 

Pursuant to the Second Amended and Restated Credit Agreement dated as of
December 17, 2007 (as previously amended, restated, or modified, the “Credit
Facility”) by and among the Borrower, the Lenders party thereto (the “Lenders”),
and Thermo Funding Company LLC, and the Lenders agreed to extend certain
Revolving Credit Loans in the aggregate principal amount of not more than
$150,000,000 to the Borrower pursuant to the terms thereof.

 

The Borrower has requested, and the Lenders have agreed, to extend certain
additional credit facilities to the Borrower on the terms and conditions of this
First Amendment.

 

As of the date hereof, the Lenders and the Administrative Agent under the
Existing Facility have agreed to increase the funds available to the Borrower
under the Revolving Credit Commitment from $50,000,000 to $100,000,000, thereby
increasing the aggregate principal amount available to Borrower under the Credit
Facility, as amended by this First Amendment, from $150,000,000 to $200,000,000.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1                Definitions.  Capitalized terms used in this First
Amendment without definition have the meanings given to such terms in the Second
Amended and Restated Credit Agreement.

 

Section 2                On page 21 of the Credit Facility, the final sentence
of the defined term “Revolving Credit Commitment” is amended to read “The
Revolving Credit Commitment of all Revolving Credit Lenders as of December 17,
2008 shall be $100,000,000.”

 

--------------------------------------------------------------------------------


 

Section 3                The following Section 2.2 is added to the Credit
Facility:

 

Anything in this Agreement to the contrary notwithstanding, advances to Borrower
by Lender in excess of $50,000,000.00 aggregate principal amount outstanding at
any time as a Revolving Credit Loan shall be subject to prior approval of the
Administrative Agent in its sole discretion.  Exercise by the Administrative
Agent of its discretion to approve advances of aggregate principal amount in
excess of $50,000,000 shall be presumed conclusively if the Administrative Agent
shall advance or cause to be advanced to Borrower in a timely manner the entire
amount of any Notice of Borrowing received by the Administrative Agent at a time
when the aggregate principal amount advanced as Revolving Credit Loans exceeds
$50,000,000.00.

 

Section 4                In order to evidence the Revolving Credit Loans
outstanding on the date of this First Amendment and such additional Revolving
Credit Loans as shall be made from time to time under the Credit Facility as
amended in accordance with this First Amendment, there shall be substituted for
the Revolving Credit Note issued pursuant to the Credit Facility the Amended
Revolving Credit Note attached hereto as Schedule 1.  Wherever, in the Credit
Facility, the term Revolving Credit Note is used, such term shall mean and refer
to the Amended Revolving Credit Note.

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed under seal by their duly authorized officers, all as of the day and
year first written above.

 

 

 

 

GLOBALSTAR, INC., as Borrower

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Fuad Ahmad

 

 

 

Fuad Ahmad

 

 

 

Senior Vice President and
   Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

THERMO FUNDING COMPANY LLC, as

 

 

Administrative Agent and Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ James Monroe III

 

 

 

James Monroe III

 

 

 

Manager

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 1 TO FIRST AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

AMENDED REVOLVING CREDIT NOTE

 

$100,000,000.00

 

December 17, 2008

 

FOR VALUE RECEIVED, the undersigned, GLOBALSTAR, INC., a Delaware corporation
(the “Borrower”), promises to pay to the order of THERMO FUNDING COMPANY LLC
(the “Revolving Lender”), at the place and times provided in the Credit
Agreement referred to below, the principal sum of ONE HUNDRED MILLION AND 00/100
DOLLARS ($100,000,000.00) or, if less, the outstanding principal amount of all
Revolving Credit Loans made by the Revolving Lender from time to time pursuant
to that certain Second Amended and Restated Credit Agreement, dated as of
December 17, 2008 (as amended, restated, supplemented, or otherwise modified
from time to time, the “Credit Agreement”) by and among the Borrower, as
Borrower, the Lenders who are or may become a party thereto, as Lenders, and
Thermo Funding Company LLC, as Administrative Agent.  Capitalized terms used
herein and not defined herein shall have the meanings assigned thereto in the
Credit Agreement.

 

Advances of aggregate principal amount under this Amended Revolving Credit Note
are subject to Section 3 of a First Amendment of even date to the Credit
Agreement and to all other applicable terms and conditions of the Credit
Agreement.  This Amended Revolving Credit Note is issued in substitution for a
certain Revolving Credit Note dated December 17, 2007 and does not evidence a
discharge or repayment of obligations under the Revolving Credit Note.

 

The unpaid principal amount of this Amended Revolving Credit Note from time to
time outstanding is subject to mandatory repayment from time to time as provided
in the Credit Agreement and shall bear interest as provided in Section 5.1 of
the Credit Agreement.  All payments of principal and interest on this Amended
Revolving Credit Note shall be payable in lawful currency of the United States
of America in immediately available funds to the account designated in the
Credit Agreement.

 

This Amended Revolving Credit Note is entitled to the benefits of, and evidences
Obligations incurred under, the Credit Agreement, to which reference is made for
a description of the security for this Amended Revolving Credit Note and for a
statement of the terms and conditions on which the Borrower is permitted and
required to make prepayments and repayments of principal of the Obligations
evidenced by this Amended Revolving Credit Note and on which such Obligations
may be declared to be immediately due and payable.

 

THIS AMENDED REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Amended Revolving Credit Note.

 

IN WITNESS WHEREOF, the undersigned has executed this Amended Revolving Credit
Note as of the day and year first above written.

 

 

GLOBALSTAR, INC.

 

 

 

 

 

 

By:

 

 

 

Printed Name: Fuad Ahmad

 

 

Title:

Senior Vice President and
Chief Financial Officer

 

--------------------------------------------------------------------------------
